Citation Nr: 1534013	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety disorder not otherwise specified (NOS) with post traumatic stress features, previously diagnosed as post traumatic stress disorder (PTSD), to include the propriety of the reduction from 50 to 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the VA electronic claims file.

The Board notes that, in addition to the paper claims files, there is a VA electronic claims file associated with the Veteran's claim.  Both the paper and electronic claims files have been fully reviewed and considered in this appeal.

The issue of entitlement to an evaluation in excess of 50 percent for anxiety disorder NOS with post traumatic stress features, previously diagnosed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The VA examinations dated in October 2008 and June 2011 are not less full and complete than those in which payments were authorized or continued.

2.  The Veteran's rating was not reduced based on any one examination.

3.  At the time of the August 2011 rating decision that effectuated the reduction from 50 to 30 percent for psychiatric disability, the evidence established that an improvement in the Veteran's service-connected psychiatric disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

The requirements were met for reduction from a 50 percent rating for PTSD to a 30 percent rating for anxiety disorder NOS with post traumatic stress features was proper, and restoration of the 50 percent rating from November 1, 2011 is not warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a June 2010 letter, prior to the rating decision on appeal.  Additionally, inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its letter notifying him of the proposed reduction.  Specifically, a September 21, 2010 rating decision proposed to reduce the Veteran's PTSD evaluation from 50 percent to 30 percent.  A September 23, 2010 letter notified the Veteran of the proposed action.  This letter indicated that no action would be taken on the proposed reduction for 60 days following the date of the notification letter to the Veteran and advised him to provide evidence showing that the proposed reduction is not warranted.  The Veteran responded to the notice letter with an acknowledgement of the proposed action and a disagreement with that action.  See VA Form 21-4138 (October 2010).  By agreement between a Decision Review Officer and the Veteran's representative (DAV), the RO requested another VA examination for the Veteran in lieu of a hearing.

An August 29, 2011 rating decision effectuated the proposed reduction of disability benefits for anxiety disorder NOS with features of PTSD from 50 percent to 30 percent effective from November 1, 2011.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

VA further met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  It is noted that the VLJ conducting the hearing on appeal complied with the duties set out at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issue on appeal and obtained testimony on the Veteran's symptomatology and whether there was outstanding medical evidence in support of the claim.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  It is noted that the Veteran's claim is remanded, in part, by the Board for development to include obtaining outstanding treatment records and a new examination in view of the Veteran's report that his disability had worsened since his VA psychiatric examination in June 2011.

Accordingly, the Board will address the merits of the claim.


II.  Restoration of Reduced Evaluation

In this case, the Veteran disagrees with an August 2011 rating decision that reduced the rating for his service-connected psychiatric disorder (anxiety disorder NOS with PTSD features, previously diagnosed as PTSD) from 50 percent disabling to 30 percent disabling effective November 1, 2011.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Legal Considerations in Rating Reduction Cases

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 50 percent disability evaluation for PTSD was awarded effective June23, 2003, and was reduced effective November 1, 2011, more than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.  Thus, evidence disclosing improvement in the disability is not sufficient alone to warrant reduction in a rating; but rather the evidence must make it reasonably certain that the improvement will be maintained under the ordinary circumstances of life.  38 C.F.R. § 3.344(a).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD and anxiety disorder NOS, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014)

Analysis

Having carefully reviewed the evidence of record, the Board finds that reduction of the disability evaluation for psychiatric disability from 50 to 30 percent, effective November 1, 2011, was proper and that restoration of a 50 percent rating since November 1, 2011, is not warranted.

The record reflects that the Veteran underwent VA psychiatric examination in a December 2003.  The report of examination shows that the examiner had reviewed the claims file, and obtained background information, a medical history, social history.  The report of examination shows that the examiner identified the Veteran's symptoms, along with social and occupational functioning.  It was noted that the Veteran had worked as a computer technician for a newspaper until his retirement and had a close relationship with his wife.  The examiner found that:  The Veteran's psychosocial status was fair; he re-experienced intrusive memories daily; he had nightmares once a weeks, and awoke startled; he often slept on the couch because he disrupts his wife's sleep; he was disoriented at times on waking during the night; the Veteran had increased intrusive memories and nightmares when seeing things reminding him of Vietnam and, at these times, he becomes sweaty, teary, shaky, and nervous with a pounding heart; he had symptoms of numbness and avoidance that included blocking thoughts of Vietnam, avoiding activities that reminded him of Vietnam (to include fishing), feeling out of place around others, and feeling survivor's guilt; he had symptoms of hyperarousal with irritability that included being quick to anger, feeling on guard all the time, having a limited social life, an inability to complete daily routines and chores.  The Veteran further had symptoms of depression with passive suicidal ideation and feelings of extreme anger at his boss, along with poor sleep and concentration.

The December 2003 mental status examination showed that the Veteran was anxious and fidgety, soft spoken and reluctant to disclose regarding negative or embarrassing behavior; mood was sad and affect was restricted.  The Veteran was tearful at times.  He reported that he managed his temper with deep breaths and did not want to report that he had gone into rages, broken things, and had physical altercations.  He had mild difficulty with copying a design and writing a sentence.  The Axis I diagnosis was PTSD, chronic and severe.  A Global Assessment of Functioning score of 52 was assigned.  The examiner elaborated that the Veteran had re-experienced Vietnam through intrusive memories and nightmares, experienced a "great deal of avoidance and uses work both outside and around the home to avoid thinking about Vietnam," and had several symptoms of hyperarousability including difficulty sleeping, managing his temper, exaggerated startle response, hypervigilance, and difficulty concentrating.  The examiner noted that the Veteran was unable to pursue leisure activities as he becomes too angry and aggressive; his symptoms interfered with his ability to perform his job and led to early retirement; prognosis was guarded.  The examiner indicated that there may be improvement with medication and therapy.

VA mental health records reflect that, in August 2008, the Veteran had had difficulty sleeping since his Mirtazapine was increased; the examiner decreased the dosage.  It was noted that the medication had improved the Veteran's PTSD symptoms and his mood.  The Veteran reported increased appetite, close relationship with his wife-spending time with her at home or on his motorcycle.  He reported avoiding social situations-hardly going anywhere except for his Vet Center meetings.  Mood was described as "pretty good."  Symptoms included persistent re-experiencing intrusive memories, nightmares, flashbacks, and significant distress from triggers; active avoidance of triggers, restricted affect, feelings of detachment; and increased arousal with dissociative experiences when under stress, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD, mild, and mild anxiety.  A GAF score ranged from 49 to 50.

Report of VA examination dated in October 2008 reflects that the examiner had reviewed the claims file, and obtained background information, a medical history, and social and work history.  The report of examination shows that the examiner identified the Veteran's symptoms, along with social and occupational functioning.  It was noted that the Veteran had had forced retirement then worked for a short time in welding and maintenance for a couple years.  It was further noted that the Veteran lived in an in-law apartment of his daughters with his wife of 41 years and had a close relationship with his wife.  The Veteran reported that he enjoyed for leisure cutting the grass and walking.  He denied history of violence and assaultiveness.  The Veteran reported that his concentration was "okay."  He reported individual counselling at Providence VA Mental Health Center and group meeting with the Warwick Vet Center.  The Veteran complained that he felt tired, and he did not have much sleep the previous night.  He reported that he "sometimes" has nightmares and had 1-2 flashbacks since his return to Vietnam.  The Veteran noted that his sleep was disturbed unless he takes his medication.  He avoided news about Iraq and does not watch war movies.

The October 2008 mental status examination showed that the Veteran was pleasant but reserved, appeared his stated age, casually dressed and well-groomed, and had good eye contact.  Manner was polite; he was alert without apparent motor abnormalities.  Speech was at normal rate, volume and tone.  He was fully oriented.  Memory was intact.  The Veteran was attentive and focuses for the interview.  Mood was appropriate for the content of the interview; affect was narrow in range, situationally appropriate and noted to be congruent with the stated mood.  There were no abnormalities of thought content, process, or perception.  Insight and judgement were intact.  There was no suicidal or homicidal ideation.  The Veteran reported being able to maintain personal hygiene and other basic activities of daily living within normal limits.  The examiner found that the Veteran "endorsed items consistent with a self-report of mild-to-moderately depressed mood on Depression Inventory where he obtained a Beck Depression Inventory Score of 11."  The examiner conducted a review of PTSD symptoms, addressing each of the criterions-the examiner noted that the Veteran did not meet the criteria for Criterion C.  Symptoms included recurrent and intrusive recollections-nightmares 1-2 times a month, acting or feeling as if a traumatic event were recurring maybe once or twice a month since leaving Vietnam, and becoming very upset or intense emotional distress when reminded about his experiences.  The Veteran made continuous effort to avoid thoughts, feelings or conversations associated with service.  The Veteran reported difficulty falling asleep and remaining asleep-needing medication to sleep; periods of irritability and outbursts of anger 2-3 times a week; feeling "super alert or watchful or on guard" sometimes; feeling jumpy or easily startled.  The Veteran reported that his wife managed his benefits and a field study was recommended to assess his financial competency.  The Axis I diagnosis was anxiety (by previous diagnosis), depression (by previous diagnosis), and probable alcohol abuse/dependence (by previous diagnosis).  The Axis IV finding was "Severity of psychosocial stressors appears to be mild to moderate" and included financial, occupational, and military related trauma.  A GAF score of 61 was assigned.  The examiner commented that "the veteran no longer meets full diagnostic criteria for the diagnosis of post traumatic stress disorder."  The examiner indicated as follows:

When asked why he filed a claim for an increase in benefits claiming that his posttraumatic stress disorder had increased in severity, he reported that he was advised to put in for an increase by his mental health provider, by the DAV, and by his readjustment counselor at the Vet Center in Warwick, Rhode Island.  His Global Assessment of Functioning Score of 61 indicates only mild impairment at this time in social and occupational functioning.  In this opinion of this examiner, the veteran is only minimally impaired in the social and occupational domains.  When asked about employment, the veteran reported that he believes he could work if he had to.  Quite honestly, the patient agrees that he is feeling better psychologically than he did at the time of the initial Compensation and Pension Examination.  He agreed that his posttraumatic stress disorder had decreased in severity and believes he is showing improvement based on medication and treatment.

A March 2009 VA Field Examination reflects that the Veteran resided in a well-maintained in-law apartment.  The Veteran awoke early, attended to activities of daily living, took care of grandchildren, performed yard work and household chores, walked for exercise, cooked meals, watched television, grocery shopped, and kept medical appointments.  The Veteran indicated that he had a couple friends and his immediate family members.  He reported hobbies that included travelling and motorcycles.

Report of VA competency examination dated in June 2010 reflects that the claims file was reviewed.  The examiner obtained background information.  Testing was performed.  The examiner concluded that the Veteran was capable of independent management of his VA funds as he had a detailed knowledge of his personal financial affairs that corresponded to the VA Field Examination.  Cognitive testing showed he was able to manage these affairs.

VA treatment records dated June 2009 to May 2010 reflects that the Veteran was followed for PTSD and insomnia with supportive therapy and monitoring of medications.  In December 2009, the Veteran reported that he tried to stay busy, slept 8 hours a night with medications, stayed busy with outdoor chores, and would spend 3-4 months in Florida this winter.  In July 2009, the Veteran presented and reported he had a good trip to Florida this past winter.  He enjoyed golf and motorcycle riding.  He was busy now with the garden and yard.  Mood was "pretty good" and affect had good range.  In May 2010, it was noted that the Veteran said he was doing well and was busy gardening with his wife.  Mental status examination showed "good" mood, and good range of affect.  A GAF of 50 was assigned.

Report of VA examination dated in July 2010 reflects that the examiner had reviewed the claims file to include recent VA medical records; he also obtained background information, a medical history, and social and work history.  The Veteran reported that his activities included regular interactions with family and friends, talking with neighbors, cutting his grass 3 times a week, working in his yard which he stated looks like a park, and riding his motorcycle in the country (but not often).  He went to Florida for the winter with his wife where they rented a condominium.  The examiner noted that the Veteran appropriately interacts with others, engages in social activities, was capable of attending to activities of daily living, was able of meeting family responsibilities, and was able to meet work demands and responsibilities.

The July 2010 mental status examination showed that the Veteran was fully oriented with a bright affect and normal speech, but without impairment of thought process or communication, and without delusions/hallucinations.  The Veteran had appropriate behavior, and no suicidal thoughts (Veteran noted his medications were working well).  The Veteran was able to maintain personal hygiene and basic activities of living.  There was no impairment of memory, obsessive/ritualistic behavior, panic attacks, depression or anxiety, or impaired impulse control.  The examiner described the symptoms as "mild," "sporadic," and "frequent."  The Veteran reported that medications help.  He reported nightmares more than a year ago.  He reported that the only intrusive thought that he had involved a monument down the road, which brings back memories but they are no longer distressing.  The Veteran reported that he is able to sleep 7-8 hours a night and takes medications 2-4 times a week, but his sleep is diminished or he has insomnia when he does not take his medications.  He reported hypervigilance-checking locks several times a day-and has concerns about his grandkids safety, stating "I'm paranoid" and jump at loud unexpected noises.  The examiner concluded that the Veteran did not meet the full criterion for a diagnosis of PTSD, and diagnosed "Anxiety Disorder, NOS with features of PTSD."  A GAF of 58 was assigned.  The examiner stated as follows:

The veteran no longer meets full criteria for PTSD.  He currently reports hyperarousal symptoms (sleep and hypervigilance).  Sleep disturbances are completely mitigated through the use of medications but the veteran does not like to take medications every night because the drowsiness interferes with his daytime activities.  It is the opinion of this examiner that the veteran's symptoms have not increased since his last exam and continue to improve over time.

Vet Center records reflect ongoing group therapy meetings since 2003.  Records dated in 2008 through 2010 reflect that the Veteran was actively involved in the sessions and had been calm in affect, except in December 2008 and April 2009 he was anxious.  The records show that the Veteran was utilizing relaxation skills taught to him for anxiety reduction.  In 2009, the notes show that the Veteran was stable, had some improvement.  In September 2009, there was some anxiety over a road trip to Texas to visit his son with his wife-but the Veteran reported he could cope.  In 2010, the notes show symptoms of anxiety and anger.  These records show feelings of anger and anxiety at VA's interference with his funds (competency).  A January 2010 note reflects an isolated complaint of irritability.  A February 2010 note reflects that the Veteran reported "the busier you are the better you feel."  A June 2010 note shows his self-report that he is stable, and medication and relaxation techniques had worked to improve sleep.
Report of VA examination dated in June 2011 reflects that the examiner had reviewed the claims file to include recent VA medical records; he also obtained background information, a medical history, and social and work history.  The Veteran complained that:  He had sleeping difficulty-listening all night long, cannot go to bed without leaving on a light; he did not like to watch the news; he irritated his wife; he becomes irritable.  The Veteran described his relationship with his wife as "pretty good" and his relationship with his children as good-noting that he saw his daughter daily (as they live on same property) and visited his son in Texas 1-2 times a year.  The Veteran reported having a few friends that he sees once in a while, and a particular friend and sister that he sees about every 2 weeks.  He reported that his activities included cutting his grass twice a week (he was proud of this), riding his motorcycle, using the computer (looking at cars and e-mail).  The Veteran reported that he almost had a physical altercation with another person and noted that he was able to hold himself back.  The examiner noted that the Veteran appropriately interacts with others, engages in social activities, was capable of attending to activities of daily living, was able of meeting family responsibilities, and was able to meet work demands and responsibilities.

The June 2011 mental status examination showed symptoms of impaired impulse control and sleep impairment.  The Veteran described an incident in a parking lot several weeks earlier, but noted that he was able to control himself although he was argumentative.  He also noted that his medications made him want to sleep all day and groggy, so he only took them 2-3 days a week.  The Veteran was fully oriented with an anxious affect and euthymic mood.  His affect showed full range, content-appropriate and mood congruent.  There was no impairment of thought process or communication; no delusions or hallucinations; appropriate behavior; no suicidal or homicidal thoughts-although the Veteran endorsed feelings of general anger; the Veteran was able to maintain personal hygiene and basic activities of living; no impairment of memory; no obsessive/ritualistic behavior; and normal rate and flow of speech.  The Veteran had no panic attacks, no depression, depressed mood, or anxiety-the Veteran reported occasional feelings of "being down" or "feeling empty" that comes and goes, and "never lasts very long."  He stated that depressed mood sometimes lasted for hours and described "what sounds like normal mood fluctuations."  The Veteran denied any impairment from depressed mood.  He endorsed some safety concerns for his family, more than normal but not obsessional, and consistent with anxiety and PTD symptoms.  The Veteran denied symptoms of obsessive compulsive disorder, mania, and psychosis.  The examiner acknowledged that the Veteran had psychiatric symptoms, which were of moderate severity, chronic, continuous, and frequent.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and better described as an anxiety disorder with features of PTSD since the Veteran "did not report enough symptoms of Criterion C, avoidance symptoms."  A GAF score of 55 was assigned.

In this case, the Board finds that the VA examination dated June 2011 is not less full and complete than those in which payments were authorized or continued in 2003 and 2008, respectively.  Also, the record shows that the Veteran's rating was not reduced based on any one examination.  But rather, on review of the entire evidence of record, improvement in the disability that is reasonably to be maintained under the ordinary circumstances of life is shown.

In this regard, the Board observes that improvement in the Veteran's psychiatric condition was initially shown on VA examination in October 2008, but the RO did not act to propose a reduction in the disability evaluation based on that examination alone.  Notably, on VA examination in 2003, the Veteran had daily intrusive recollections of Vietnam along with symptoms of depression with passive suicidal ideation, feelings of extreme anger at this boss, poor sleep, and poor concentration.  In contrast, on VA examination in 2008, the Veteran enjoyed leisure activities, only "sometimes" had nightmares, had no suicidal thoughts, and mild to moderately depressed mood on testing.  The Veteran stated that he felt better psychologically than when his disability was initially evaluation and that his symptoms had decreased in severity with medications and treatment.

Subsequent VA examinations dated in July 2010 and June 2011 along with the VA and Vet Center treatment records show that the improvement had been maintained and that there had been additional improvement of symptoms since the prior VA examinations.  Notably, on VA examination in July 2010, the Veteran reported regular interactions with family and friends, leisure activities, performing household activities, and travel.  The Veteran had no suicidal thought, he had not had a nightmare in more than a year, he had only one intrusive thought that was no longer distressing, he slept appropriately when taking his medication.  Although the Veteran reported symptoms of hypervigilance and paranoia, his symptoms were not of the frequency or severity to interfere cause occupational and social impairment with reduced reliability and productivity.  The examiner noted continued improvement over time in the Veteran's symptomatology.

Likewise, the 2011 VA examination reflects similarly that the Veteran appropriately interacted with others, engaged in social activities, was capable of attending to the activities of daily living, and was able to meet work demand and responsibilities notwithstanding symptoms of impaired impulse control and sleep impairment.  The Veteran had no panic attacks, no depression or depressed mood, or anxiety and, to the extent that the Veteran had feelings of "being down" this was described by the examiner as a part of normal mood fluctuations.

The Board acknowledges the Veteran's disagreement with the action to reduce his disability evaluation and has fully considered his sworn testimony.  However, various statements in the Veteran's treatment records document his own reports of improved symptoms with medication, counselling, and relaxation techniques.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board accepts that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as sleep difficulties, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran reports to VA that his disability has not improved, this is not supported by his statements to medical care providers and the mental status findings.  Thus, his reports of no improvement of symptoms to the RO and Board have diminished probative value.  Here, the Board finds that the medical evidence to include VA examination reports, VA treatment records, and Vet Center records are more probative of the Veteran's improved disability picture and this evidence makes it reasonably certain that this improvement will be maintained under ordinary circumstances of life.  This evidence is more probative in this regard because the medical professionals have the requisite training and expertise to assess the nature of the Veteran's symptoms along with their severity and frequency.  The Veteran has not specifically disputed with any specificity the content of the VA examination reports underlying the rating reduction.  The examination reports make clear that the Veteran no longer had the symptoms (i.e. avoidance, suicidal ideation, weekly nightmares, associated with his initial 50 percent evaluation.  Clear improvement is objectively shown.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 50 percent to 30 percent for the Veteran's disability, effective November 1, 2011, was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of a 30 percent rating.  Therefore, the Veteran's appeal for restoration of a 50 percent rating for that disorder, effective November 1, 2011, is denied.  As the evidence is not roughly in equipoise, the benefit-of-doubt rule does not apply.


ORDER

Reduction of the disability evaluation for psychiatric disorder to 30 percent, effective November 1, 2011, was proper; restoration of a 50 percent rating since November 1, 2011, is denied.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records. 38 C.F.R. § 3.159(c). Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In this case, the Veteran testified in May 2014 that his psychiatric symptoms had increased in frequency and severity since his last VA examination.  See Transcript at 10.  The record shows that the Veteran last underwent a VA psychiatric examination in June 2011.  He further testified that he had treatment records at the Providence VA Hospital and Warwick Vet Center.  Therefore, remand is necessary to request outstanding treatment records and for re-examination of the Veteran so that the severity of his disability may be evaluated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all pertinent updated VA treatment records from Providence VA Medical Center since May 2010 and the Warwick Vet Center since September 2010.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected psychiatric disorder.  All symptoms should be identified to include the frequency and severity of those symptoms.  The VA claims files to include all pertinent evidence in the VA electronic claims file should be made available to the examiner.

(a) The examiner should clearly indicate the level of occupational and social impairment:

Is there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?

(b) The examiner should describe the functional limitations caused by the Veteran's service-connected psychiatric disorder.

The examination report must include a complete rationale for all opinions and conclusions.

3.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


